Title: From George Washington to Daniel Parker, 6 April 1783
From: Washington, George
To: Parker, Daniel


                        
                            Sir
                            Newburgh 6th April 1783
                        
                        Permit me to thank you for your obliging offer of Services in New York—Upon second thoughts, I decline
                            purchasing any thing at that place. I am Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    